Name: 2001/299/EC: Commission Decision of 30 March 2001 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorise imports of fresh poultrymeat (Text with EEA relevance) (notified under document number C(2001) 980)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  international trade;  tariff policy;  agricultural policy;  cooperation policy;  trade
 Date Published: 2001-04-12

 Avis juridique important|32001D02992001/299/EC: Commission Decision of 30 March 2001 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorise imports of fresh poultrymeat (Text with EEA relevance) (notified under document number C(2001) 980) Official Journal L 102 , 12/04/2001 P. 0069 - 0070Commission Decisionof 30 March 2001amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorise imports of fresh poultrymeat(notified under document number C(2001) 980)(Text with EEA relevance)(2001/299/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat(1), as last amended by Directive 1999/89/EC(2), and in particular Article 9(1) thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(3), as last amended by Commission Decision 2001/7/EC(4), and in particular Article 10(2)(a),Whereas:(1) Commission Decision 94/85/EC(5), as last amended by Decision 2000/609/EC(6), established a list of third countries from which importation of fresh poultrymeat is authorised.(2) Commission Decision 94/278/EC(7) drawing up a list of third countries from which Member States authorise imports of certain products subject to Directive 92/118/EEC, as last amended by Decision 2000/611/EC(8), specifies in part VIII of the Annex that eggs for human consumption are authorised from all third countries listed in Decision 94/85/EC.(3) Iceland has requested to be authorised to export eggs for human consumption to the Community and written assurances have been received.(4) Examination of these assurances has shown that this country satisfies the requirements of the Community for the importation of poultrymeat and eggs for human consumption. Therefore Decision 94/85/EC must be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 94/85/EC is replaced with the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 30 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 35.(2) OJ L 300, 23.11.1999, p. 17.(3) OJ L 62, 15.3.1993, p. 49.(4) OJ L 5, 5.1.2001, p. 27.(5) OJ L 44, 17.2.1994, p. 31.(6) OJ L 258, 12.10.2000, p. 49.(7) OJ L 120, 11.5.1994, p. 44.(8) OJ L 259, 13.10.2000, p. 64.ANNEX"ANNEXThis is a list in principle and importations shall fulfil the relevant animal and public health requirements>TABLE>"